Fourth Court of Appeals
                                San Antonio, Texas
                                       April 11, 2014

                                   No. 04-13-00757-CV

                                    Michael TATSCH,
                                        Appellant

                                             v.

        CHRYSLER GROUP, LLC and Infinity County Mutual Insurance Company,
                                Appellees

               From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12977
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
    The Appellant’s Unopposed Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on April 17, 2014.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court